DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a monitoring module configured to monitor, etc.” (claim 11, lines 3-4); “a pattern analysis module configured to analyze, etc.” (claim 11, lines 5-6); and “a capacity distribution module configured to distribute, etc.” (claim 11, lines 7-8).
1 described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1, 8-11, 18-20, and all dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 11: there is insufficient antecedent basis for the limitation “the plurality of service units” (claim 1, line 4). For purposes of examination, this limitation is interpreted a plurality of service units,” wherein the term “service units” refers to devices that are receiving or will receive service, such as user devices; and/or (2) “the plurality of remote units.”
The term “the monitored operating state” (claim 1, lines 4-5) also renders the claim(s) indefinite. Multiple operating states corresponding to each of a plurality of remote units are monitored (line 3). For purposes of examination, the term “the monitored operating state” is interpreted as “one or more of the monitored operating states.”
The rationale set forth above regarding the method of claim 1 is applicable to the system of claim 11.

Regarding claim 8-10 and 18-20: there is insufficient antecedent basis for each of the emphasized terms in the following limitations: “predicting the service capacity of each of the plurality of remote units for each time period” (claim 8, lines 3-4); “distributing the service capacity of each of the plurality of remote units for each service channel” (claim 9, lines 3-4); and “distributing the service capacity of each of the plurality of remote units for each service channel, based on the analyzed usage pattern for each service channel” (claim 10, lines 3-4). For purposes of examination, the said limitations are interpreted as: “predicting the service capacity of each of the plurality of remote units for one or more s”; “distributing the service capacity of each of the plurality of remote units for one or more s”; and “distributing the service capacity of each of the plurality of remote units for the one or more of s, based on the analyzed usage pattern for the one or more of s.”
The rationale set forth above regarding the methods of claims 8-10 is applicable to the systems of claim 18-20.

Claim Rejections - 35 USC § 102 & 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Regarding claims 1 and 11: Harel teaches a service capacity distribution method of a distributed antenna system, the service capacity distribution method comprising: 
monitoring an operating state of each of a plurality of remote units (See, e.g., figures 3 and 4, [0010], [0034], and [0035]; remote units are monitored.);
analyzing a usage for the plurality of service units based on the monitored operating state (See, e.g., [0011], [0027], and [0035]; processing is based on usage.); and 
distributing the service capacity of each of the plurality of remote units based on the analyzed usage pattern (See, e.g., [0010], [0028], [0029], and [0035]; capacity is distributed.).
Harel may imply, teach, or inherently include the claimed feature of analysis based on a usage “pattern” (See, e.g., [0040]-[0042]; note a basis on predicted and/or expected demand.). To the extent this feature is not inherent to the system of Harel, it is nevertheless taught in Stapleton (See, e.g., [0059]-[0065]; note assignment or re-assignment is based on usage patterns.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Stapleton, such as the resource allocation functionality, within the system of Harel, in order to improve flexibility of resource allocation and/or account for user mobility (note, e.g., Stapleton [0013]).
The rationale set forth above regarding the method of claim 1 is applicable to the system of claim 11.
Regarding claims 2 and 12: Harel and/or Harel modified by Stapleton further teaches wherein the monitoring of the operating state comprises: monitoring at least one of throughput, the (See, e.g., Harel: [0035], [0041], [0044]; also Stapleton: [0005], [0006], and [0038].). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the system of claim 12.

Regarding claims 5, 6, 15, and 16: Harel and/or Harel modified by Stapleton further teaches wherein the analyzing of the usage pattern comprises: analyzing a usage change pattern within coverage of each of the plurality of remote units, based on the operating state within the coverage of each of the plurality of remote units (i.e. claim 5); and wherein the distributing of the service capacity comprises: distributing the service capacity of each of the plurality of remote units corresponding to the usage change pattern based on the analyzed usage change pattern (i.e. claim 6) (See, e.g., Stapleton: [0061]-[0065]. Note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claims 5 and 6.
The rationale set forth above regarding the methods of claims 5 and 6 is applicable to the systems of claims 15 and 16.

Regarding claims 7, 8, 17, and 18: Harel and/or Harel modified by Stapleton further teaches predicting the service capacity of each of the plurality of remote units based on the analyzed usage pattern, wherein the distributing of the service capacity comprises: distributing the service capacity of each of the plurality of remote units based on the predicted service capacity (i.e. claim 7); and wherein the predicting of the service capacity comprises: predicting the service capacity of each of the plurality of remote units for each time period, and the distributing of the service capacity of each of the plurality (See, e.g., Harel: [0040]-[0042]; also Stapleton: [0059]-[0065]. Note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claims 7 and 8.
The rationale set forth above regarding the methods of claims 7 and 8 is applicable to the systems of claims 17 and 18.

Regarding claims 9, 10, 19, and 20: Harel and/or Harel modified by Stapleton further teaches analyzing the usage pattern output from each of the plurality of remote units for each service channel (i.e. claim 9); and distributing the service capacity of each of the plurality of remote units for each service channel, based on the analyzed usage pattern for each service channel (i.e. claim 10) (See, e.g., Harel: [0043] and [0044]. See also Stapleton: [0049], [0094], and [0103].). The motivation for modification set forth above regarding claim 1 is applicable to claims 9 and 10.
The rationale set forth above regarding the methods of claims 9 and 10 is applicable to the systems of claims 19 and 20.

12.	Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harel and/or Harel modified by Stapleton, in further view of U.S. Publication No. 2015/0111594 (hereinafter “Cui”).

Regarding claims 3 and 13: Harel and/or Harel modified by Stapleton teaches or implies (See, e.g., Harel: [0040]-[0042]. See also Stapleton: [0013], [0063], and [0069]; note spatial and temporal analysis and prediction accounting for mobile users.), but fails to explicitly state (See, e.g., [0032]-[0037].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cui, such as the mobility state functionality, within the system of Harel and/or Harel modified by Stapleton, in order to improve load balancing, coverage, and/or capacity management.
The rationale set forth above regarding the method of claim 3 is applicable to the system of claim 13.

Regarding claims 4 and 14: Harel and/or Harel modified by Stapleton and Cui further teaches wherein the distributing of the service capacity comprises: distributing the service capacity of each of the plurality of remote units corresponding to a direction in accordance with the movement pattern based on the analyzed movement pattern (See, e.g., Cui: [0032]-[0037]. See also the explanation set forth above regarding claim 1).
The rationale set forth above regarding the method of claim 4 is applicable to the system of claim 14.

Relevant Art
13.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure:
US-20140233442-A1; see abstract
US-20180096543-A1; see [0239]
US-20170126362-A1; see figure 1
US-20200413294-A1; see [0112]
US-20190007122-A1; see [0074], [0111]
US-20180152876-A1; see [0022]
US-20160242044-A1; see [0058]
US-20120039320-A1; see [0005]
US-20190238199-A1; see abstract
US-20170201299-A1; see [0032]
US-20170127288-A1; see figure 12
US-20170303019-A1; see [0022]
US-20160135175-A1; see figure 1
US-6766172-B1; see figure 3

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 11 and those dependent thereon are comprised of modules that may be interpreted as only software (note paragraph [0051] of Applicant’s specification. The claims, however, are not directed to only software per se because of the invocation of 35 U.S.C. 112(f) which limits the claims according to the corresponding structure and equivalents thereof described in the specification. It is important to note that should the claims be shown to not invoke 35 U.S.C. 112(f), a rejection under 35 U.S.C. 101 would be warranted. This is because software per se does not fall within at least one of the four categories of patent eligible subject matter.